ORDER *
*635This court lacks jurisdiction of this appeal because jurisdiction in the district court was based in material part on the Little Tucker Act, 28 U.S.C. § 1346(a)(2), and the Federal Circuit has exclusive jurisdiction over an appeal from a final decision of a district court in a non-tax case where jurisdiction rested in part upon that statute. See 28 U.S.C. § 1295(a)(2). In view of the time that the case has been pending in this court, the government agreed at argument that it would join in a motion to be filed by appellant Huskey to expedite the appellate proceedings in the Federal Circuit.
The appeal is hereby transferred to the Federal Circuit pursuant to 28 U.S.C. § 1631.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.